Citation Nr: 1000531	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Recognition of the appellant as the Veteran's surviving 
spouse for Department of Veterans Affairs (VA) benefits 
purposes.  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1971 to July 
1973.  He died on July [redacted], 2006.  The appellant seeks 
recognition as the Veteran's surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 1989; 
they divorced in February 1998.  

2.  The Veteran died in July 2006.  

3.  The evidence of record demonstrates that the appellant 
and the Veteran cohabitated after their divorce but did not 
hold themselves out to be husband and wife. 

4.  Common law marriages entered into on or after October 10, 
1991 are not recognized in the state of Ohio.   


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  
38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.5, 3.50, 3.54, 3.205 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, such notice 
and assistance is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).    

Legal Criteria

The appellant is seeking to establish herself as the 
surviving spouse of the deceased Veteran for VA benefits 
purposes.  A "spouse" is a person of the opposite sex whose 
"marriage" to the Veteran meets the requirements of 
38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means 
a marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a Veteran at the time of the Veteran's death, and 
who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b)(1).  

In cases involving alleged common-law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties of the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage, including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
the were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).  

Analysis

The record shows that the appellant and the Veteran were 
married in June 1989.  According to the appellant's August 
2007 claim for DIC benefits, they divorced in February 1998.  
No children were born to the marriage.  The Veteran died in 
July 2006.  

The appellant asserts that she and the Veteran cohabitated 
from the time they were married until the time of the 
Veteran's death in July 2006.  In her March 2008 VA Form 9, 
the appellant stated that she and the Veteran were still 
married after their divorce.  She stated she cared for the 
Veteran, who was ill, until his death.  

The appellant submitted several letters written by friends 
and family members in support of her assertions.  The 
appellant's mother wrote that the appellant and the Veteran 
lived together until the Veteran's death.  She stated that 
the Veteran told her that he wanted to remarry the appellant 
when he was well.  A friend confirmed that the appellant 
cared for the Veteran when he was ill or underwent surgeries 
and that they were always together.  The Veteran's mother 
wrote that the parties cohabitated and shared the same 
residence at the time of the Veteran's death.  In a July 2007 
correspondence, the Veteran's brother stated that he 
considered the appellant to be his brother's wife and 
considered the appellant's son to be the Veteran's child.  
The appellant also submitted several income tax returns to 
show that she listed the Veteran as her dependent.  

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied.  38 C.F.R. 
§ 3.1(j).  The State of Ohio does not recognize common law 
marriages which began on or after October 10, 1991.  OHIO 
REV. CODE ANN. § 3105.12 (West 2009).  Thus, once their 
divorce was finalized in February 1998, the Veteran and 
appellant did not again become husband and wife simply 
through open, continuous cohabitation in the following years.  

However, the General Counsel has held that lack of residence 
in a jurisdiction recognizing a common law marriage is not 
necessarily a bar to establishment of a common law marriage 
for the surviving spouse.  VAOPGCPREC 58-91 (June 17, 1991), 
published at 56 Fed. Reg. 50, 151 (1991).  This is because 
under 38 C.F.R. § 3.52, a common law marriage could be 
"deemed valid" on the theory that the surviving spouse 
could have entered into the purported common law marriage 
without knowledge of the fact that there was an impediment to 
the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The 
impediment referred to here would be the jurisdiction's 
nonrecognition of a common law marriage.  

Again, however, the evidence must satisfy the threshold 
criteria for a common law marriage superimposed by 38 C.F.R. 
§ 3.205(a)(6); namely, (1) that there was an agreement 
between the parties (appellant and the Veteran) to be 
married; (2) that there was cohabitation between the parties; 
and (3) that the parties held themselves out as husband and 
wife and were generally accepted as such in the communities 
in which the lived.  While the evidence shows that the 
appellant and the Veteran cohabitated after their divorce, 
the evidence did not show an agreement to be married or that 
the parties held themselves out to be husband and wife.  For 
example, in the appellant's post-divorce income tax returns, 
she listed herself as "head of household," not as 
"married."  In a VA medical center emergency contact form, 
the Veteran listed the appellant as his ex-wife.  As such, 
the Board finds that the record does not establish an intent 
to be recognized as husband and wife after the 1998 divorce.  
The Board concludes that the appellant may not be recognized 
as the Veteran's surviving spouse for VA purposes.    

Upon consideration of the entire record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  38 U.S.C.A. § 5107(b).  As the preponderance of the 
evidence is against the claim, the appeal is denied.  


ORDER

The appellant may not be recognized as the Veteran's 
surviving spouse for VA benefits purposes, and the appeal is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


